Citation Nr: 1221954	
Decision Date: 06/22/12    Archive Date: 07/02/12

DOCKET NO.  05-38 824A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for residuals of compression fractures of the thoracic spine. 

2.  Entitlement to service connection for a pinched nerve in the left shoulder, to include as due to a thoracic spine disability. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. G. Mazzucchelli, Counsel


INTRODUCTION

The Veteran had honorable service from September 24, 1965 to September 24, 1968.  He was discharged under conditions other than honorable for his service from September 25, 1968 to April 13, 1971. 

An administrative decision dated November 1986 found that the Veteran's second period of service (i.e., September 25, 1968 to April 13, 1971), which was terminated under other than honorable conditions, was a bar to VA benefits.  See also, 38 C.F.R. § 3.12 . 

This case is before the Board of Veterans' Appeals (Board) on appeal from an April 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  In May 2009 and July 2011, the Board remanded these claims for further development.  The Board is satisfied that there has been substantial compliance with the remand directives and it may proceed with review. Stegall v. West, 11 Vet. App. 268 (1998).


FINDINGS OF FACT

1.  A January 1987 rating decision denied the Veteran's claim of entitlement to service connection for compression fracture of the thoracic spine; the Veteran did not perfect his appeal of this decision and it became final.

2.  Evidence added to the record since the January 1987 rating decision does not relate to an unestablished fact necessary to substantiate the claim of entitlement to service connection for compression fracture of the thoracic spine, and does not raise a reasonable possibility of substantiating the claim. 

3.  The Veteran does not have a left shoulder disability that was caused by his period of honorable service; service-connection is not currently in effect for any disabilities.


CONCLUSIONS OF LAW

1.  The January 1987 rating decision is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2011). 

2.  New and material evidence has not been received to reopen the claim of entitlement to service connection for compression fracture of the thoracic spine.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).

3.  A left shoulder disability is not related to the Veteran's service, or a service-connected disability.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.12, 3.303, 3.310 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim. See 38 U.S.C.A. § 5103(a) ; 38 C.F.R. § 3.159 ; Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The notice should also address the rating criteria or effective date provisions that are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

In a claim to reopen a previously and finally denied claim, VA must notify a claimant of the evidence and information that is necessary to reopen the claim and VA must notify the claimant of the evidence and information that is necessary to establish his entitlement to the underlying claim for the benefit sought by the claimant. To satisfy this requirement, VA must look at the bases for the denial in the prior decision and provide a notice letter that describes what evidence would be necessary to substantiate that element or elements required to establish service connection that were found insufficient in the previous denial.  Kent v. Nicholson, 20 Vet. App. 1 (2006). 

The RO provided substantially compliant notice by letters dated in October 2003, March 2006, and September 2011, and the claims were readjudicated in a February 2012 supplemental statement of the case. 

VA has obtained service treatment records and Social Security Administration (SSA) records, assisted the Veteran in obtaining evidence, and afforded the Veteran the opportunity to give testimony before the Board although he declined to do so. The Board notes that a VA examination has not been scheduled with respect to the claims.  However, with respect to the left shoulder issue, a VA examination documenting the current disability was conducted in May 2003.  Both that issue and the thoracic spine issue turn on the nature of the character of the Veteran's service rather than any nexus between current findings and an incident of service; thus no VA examination is required.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  All known and available records relevant to the issues on appeal have been obtained and associated with the Veteran's claims file; and the Veteran has not contended otherwise. 

VA has substantially complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on the claim at this time. 

New and Material Evidence

In a January 1987 rating decision the RO denied the Veteran's claim of entitlement to service connection for compression fracture of the thoracic spine.  The decision noted that the appellant's second period of service was under other than honorable conditions and that service connection was only available for disabilities arising from the Veteran's first period of service, i.e., his only term of honorable service.  Service connection for compression fracture of the thoracic spine was denied because the evidence showed that this was incurred in a motor vehicle accident in December 1969, during his second period of service.  The Veteran disagreed with this decision and a statement of the case was furnished in April 1988.  A timely substantive appeal was not received.  Hence, the January 1987 rating decision is final.  38 U.S.C.A. § 7105. 

The Veteran submitted a claim to reopen the issue of entitlement to service connection for compression fracture of the thoracic spine in September 2003.  A claimant may reopen a finally adjudicated claim by submitting new and material evidence.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a). 

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  In determining whether evidence is new and material, the credibility of the new evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992). 

Relevant evidence at the time of the January 1987 rating decision included the Veteran's statements, service treatment records, service personnel records, investigation reports documenting the December 1969 vehicle accident, and a November 1986 Administrative Decision. 

In an October 1986 statement, the Veteran reported that he had injured his spine in a January 1968 motor vehicle accident.  Service treatment records showed that the Veteran suffered compression fracture of the thoracic spine in a December 1969 motor vehicle accident.  They also contained a notation of low back sprain in November 1968 after hanging a tent.

Personnel records show that the Veteran's first period of service was under honorable conditions.  During his second term of service the Veteran was absent without leave for 483 days and ultimately requested discharge for the good of the service to avoid trial by court-martial for his periods of unauthorized absence.  He was discharged under conditions other than honorable. 

In November 1986, VA issued an administrative decision and determined that the Veteran's discharge from his second period of service (i.e., after September 1968) would preclude entitlement to VA benefits.  VA benefits are not payable unless the period of service on which a claim is based was terminated by discharge or release under conditions other than dishonorable.  38 C.F.R. § 3.12(a). 

Relevant evidence received since the January 1987 rating decision includes postservice private and VA treatment records, and SSA records.

To the extent the evidence received since January 1987 was not previously considered, and is not cumulative or redundant, it is new.  The record, however, previously showed that the Veteran suffered a compression fracture of the thoracic spine in a December 1969 motor vehicle accident.  Thus, the newly submitted evidence is not material because it does not relate to an unestablished fact necessary to substantiate the claim and does not raise a reasonable possibility of substantiating the claim.  That is, it does not show the Veteran has residuals of compression fracture of the thoracic spine related to an injury during his first (honorable) period of service or, that his second period of service was under conditions other than dishonorable for VA purposes.  Thus, the claim is not reopened. 

Service Connection for Left Shoulder Disability

The Veteran essentially contends that he has a pinched nerve injury of the left shoulder that he believes is secondary to his thoracic spine compression fracture.  He has also reported that he injured his left shoulder in the motor vehicle accident during service in which he also suffered compression fracture of the thoracic spine.

As an initial matter, the service treatment reports do not show treatment for, or a diagnosis of, a pinched nerve in the left shoulder.  In November 1970 the Veteran reported back and shoulder pain; it was not noted which shoulder was involved.  

On a VA examination report dated in May 2003 the Veteran reported having injured his left shoulder in the motor vehicle accident during service in which he also suffered the thoracic spine compression fracture.  The examiner diagnosed degenerative joint disease, traumatic, of the left shoulder joint, severe, with moderate loss of function and some symptoms of nerve impingement.

The service treatment records show that the motor vehicle accident occurred in December 1969, during the Veteran's second period of active duty.  Likewise, the inservice notation of shoulder complaint was in April 1970, also during this period.  As noted above, in November 1986, VA issued an administrative decision and determined that the Veteran's discharge from his second period of service would preclude entitlement to VA benefits.  VA benefits are not payable unless the period of service on which a claim is based was terminated by discharge or release under conditions other than dishonorable.  38 C.F.R. § 3.12(a).  Thus, there is no basis for an award of service connection for a left shoulder disability based upon an injury incurred during this period of active duty.

Service connection may be granted, on a secondary basis, for a disability, which is proximately due to, or the result of an established service-connected disorder.  38 C.F.R. § 3.310 (2011).  To the extent that the Veteran contends that his left shoulder disability is secondary to the thoracic spine compression fracture, the Board above determined that service connection is not warranted for compression fracture of the thoracic spine.  Service connection is not currently in effect for any disabilities.  In summary, there is no predicate service-connected disability upon which a grant of secondary service connection may be based.  Therefore, the secondary service connection claim for a left shoulder disability fails as a matter of law. 38 C.F.R. § 3.310(a); Sabonis v. Brown, 6 Vet. App. 426 (1994). 

The Board has considered the Veteran's written testimony.  As the claim has been denied as a matter of law, his testimony is insufficient to warrant a grant of the claim. 



ORDER

New and material evidence not having been received, the application to reopen a claim of entitlement to service connection for compression fracture of the thoracic spine is denied.

Service connection for a pinched nerve in the left shoulder is denied.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


